DETAILED ACTION
This is a first office action in response to application no. 16/909,252 filed on June 23, 2020 in which claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawano (US Patent Application Publication no. 20120114176).

Regarding claims 1, 7 and 13, Kawano discloses a video processing method, a non-transitory computer readable medium with program, and a system comprising: at least one memory configured to store 

As per claims 2, 8 and 14, Kawano further discloses video processing system wherein the at least one processor is configured to perform: determining that the trajectory is the predetermined state based on a trajectory shape (See Kawano [0027]).

As per claims 3, 9 and 15, Kawano further discloses video processing system wherein the at least one processor is configured to perform: determining that the trajectory is the predetermined state based on a staying time of the target object (See Kawano [0030]).

As per claims 6, 12 and 18, most of the limitations of these claims have been noted in the above rejection of claims 1, 7 and 13.  In addition, Kawano further discloses determining that the trajectory is the predetermined state based on the trajectory being a predetermined movement type of the target object (See Kawano [0045], [0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US Patent Application Publication no. 20120114176) in view of Albers et al. (US Patent Application Publication no. 2010/0169330).

As per claims 4-5, 10-11 and 16-17, most of the limitations of these claims have been noted in the above rejection of claims 1, 7 and 13.
It is noted that Kawano is silent about the video processing wherein the at least one processor is configured to perform: determining that the trajectory is the predetermined state based on a speed of the target object, or wherein the predetermined state is a fast movement state or a wandering state.
However, Albers teaches video processing wherein the at least one processor is configured to perform: determining that the trajectory is the predetermined state based on a speed of the target object (See Albers [0007], or wherein the predetermined state is a fast movement state or a wandering state (See Albers [0012], [0019] and [0032]).
Therefore, it is considered obvious that one skilled in the art at the time of the invention would recognize the advantage of modifying the trajectory determining step of Kawano in the video processing to incorporate the teachings of Albers wherein at least one processor is configured to perform: determining that the trajectory is the predetermined state based on a speed of the target object, or .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Xu et al. (US Patent no. 9,208,675) teaches loitering detection in a video surveillance system.
Cetin et al. (US Patent no. 8284258) teaches unusual event detection in wide-angle video (based on                       moving object trajectories).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424